

EXHIBIT 10.62

STOCK OPTION AGREEMENT
 
STOCK OPTION AGREEMENT (“Agreement”) effective as of September 8, 2008 (“Grant
Date”), by and between AboveNet, Inc. (the “Company”) and Jeffrey Brodsky (the
“Optionee”).
 
WHEREAS, the Optionee is a member of the Board of Directors of the Company; and
 
WHEREAS, the Company considers it desirable and in its best interest that the
Optionee be provided an inducement to acquire an ownership interest in the
Company and an additional incentive to advance the interest of the Company
through the grant of an option to purchase shares of the common stock of the
Company pursuant to the provisions of the Abovenet, Inc. 2008 Equity Incentive
Plan (the “Plan”).
 
NOW, THEREFORE, the parties agree as follows:
 
1. Grant of Option.
 
Pursuant to the Plan and subject to the terms and conditions set forth herein
and therein, the Company hereby grants to the Optionee the right and option (the
“Option”) to purchase all or any part of 1,000 shares (the “Option Shares”) of
the Company’s common stock, $.01 par value per share (the “Common Stock”).
Capitalized terms that are not defined herein shall have the meaning set forth
in the Plan.
 
2. Exercise Price.
 
The purchase price (the “Exercise Price”) of the Option Shares shall be $60 per
share.
 
3. Time of Exercise.
 
(a)  Subject to acceleration as expressly provided in Paragraph 5 hereof, the
Option shall vest and become exercisable on September 8, 2009 provided that the
Optionee remains in Continuous Service at all times through such date.
 
(b)       Subject to earlier expiration as expressly provided in Paragraph 5
hereof, the Option shall expire and cease to have any force or effect on the end
of the day immediately preceding the tenth anniversary of the Grant Date (the
“Scheduled Expiration Date”).
 
1

--------------------------------------------------------------------------------


 
4. Method of Exercising Option and Withholding.
 
(a)  The Option shall be exercised, in whole, or from time to time in part, by
the delivery of a written notice of exercise by the Optionee to the Company at
its principal office (or at such other address as may be established by the
Board or the Committee) stating the number of Option Shares as to which the
Option is being exercised, accompanied by payment in full of the aggregate
Exercise Price for such Option Shares. Payment for such Option Shares shall be
made (i) in U.S. dollars by cash, personal check, bank draft or money order
payable to the order of the Company, by money transfers or direct account
debits; (ii) through the delivery or deemed delivery based on attestation to the
ownership of Mature Shares (as defined in the Plan) with a Fair Market Value (as
defined in the Plan) at least equal to the total payment due; (iii) pursuant to
a broker-assisted “cashless exercise” program if established by the Company; or
(iv) by a combination of the methods described in clauses (i) through (iii)
above.
 
(b)  The Company’s obligation to deliver shares of Common Stock upon the
exercise of the Option shall be subject to the payment by the Optionee of any
applicable federal, state and local withholding tax. The Company shall, to the
extent permitted by law, have the right to deduct from any payment of any kind
otherwise due to the Optionee any federal, state or local taxes required to be
withheld with respect to the exercise of the Option. Subject to the right of the
Board or the Committee to disapprove any such election and require the
withholding tax in cash, the Optionee shall have the right to elect to pay the
withholding tax with shares of Common Stock to be received upon exercise of the
Option or which are otherwise owned by the Optionee. Any election to pay
withholding taxes with stock shall be irrevocable once made.
 
5. Termination of Continuous Service; Change of Control.
 
(a)  In the event of the Optionee’s death prior to the termination of his
Continuous Service, 100% of the outstanding unvested portion of the Option shall
immediately vest and become exercisable. The Option shall remain exercisable
until the earlier of: (i) end of the day on the second anniversary of the
Optionee’s death or (ii) the Scheduled Expiration Date.
 
(b)  In the event of the termination of the Optionee’s Continuous Service for
any reason other than the Optionee’s death or in connection with a Change of
Control, the unvested portion of the Option shall immediately be forfeited. The
vested portion of the Option shall remain exercisable until the earlier of: (i)
the end of the day on the second anniversary of the termination of the
Optionee's Continuous Service or (ii) the Scheduled Expiration Date.
 
(c)  In the event of a Change of Control, the outstanding unvested portion of
the Option shall immediately vest and become exercisable.
 
(d)       If at the time the Optionee’s Continuous Service is terminated, the
underlying shares with respect to the vested and exercisable portion of the
Option are not covered by an effective registration statement under the 1933
Act, such portion of the Option shall remain exercisable until the later of (i)
the end of the day on the second anniversary of the termination of the
Optionee’s Continuous Service, or (ii) the 90th day after the effective date of
a registration covering such shares.
 
2

--------------------------------------------------------------------------------


 
(e)       Notwithstanding anything to the foregoing, the Option may not be
exercised on or after the Scheduled Expiration Date.
 
6. Transfer of Option and Limitations on Issuance of Option Shares.
 
(a)  The Option is not transferable otherwise than by will or the laws of
descent and distribution, and the Option may be exercised during the Optionee’s
lifetime only by the Optionee. Any attempt to transfer the Option in
contravention of this subparagraph (a) is void ab initio. The Option shall not
be subject to execution, attachment or other process.
 
(b)  Notwithstanding anything herein to the contrary, the Option may not be
exercised and the Company shall not be required to issue or sell any Option
Shares unless, at the time of exercise, (i) a registration statement under the
1933 Act relating to the Option Shares has been filed with, and declared
effective by, the Securities and Exchange Commission, and no stop order
suspending the effectiveness of such registration statement has been issued by
the Securities and Exchange Commission or (ii) the issuance of the Options
Shares is, in the opinion of counsel to the Company, permitted pursuant to an
exemption from the registration requirements of the 1933 Act.
 
7. No Rights in Option Shares.
 
The Optionee shall have none of the rights of a shareholder with respect to the
Option Shares unless and until issued to him upon exercise of the Option.
 
8. Governing Law/Jurisdiction.
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without reference to principles of conflict of laws.
 
9. Miscellaneous.
 
This Agreement cannot be changed or terminated orally. This Agreement and the
Plan contain the entire agreement between the parties relating to the subject
matter hereof. The paragraph headings herein are intended for reference only and
shall not affect the interpretation hereof.
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
/s/ Jeffrey Brodsky
Jeffrey Brodsky 
Optionee
 
ABOVENET, INC.
 
By:
/s/ Robert Sokota 
 
Name: Robert Sokota 
 
Title: SVP and General Counsel

 
4

--------------------------------------------------------------------------------


 